                                                                             JS-6

 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12 KAREN BLACK,                           CASE NO.: 2:21-cv-03843-DSF-KK
13         Plaintiff,                     Assigned to Hon. Dale S. Fischer
14
     vs.                                  ORDER GRANTING STIPULATION
15                                        OF DISMISSAL OF PLAINTIFF
                                          KAREN BLACK’S CLAIMS WITH
16 C. R. BARD, INC., BARD                 PREJUDICE
   PERIPHERAL VASCULAR INC.,
17
18        Defendants.
19
20
21
22
23
24
25
26
27
28


                        ORDER GRANTING STIPULATION OF DISMISSAL
 1        The Court having examined the foregoing Stipulation of Dismissal of Plaintiff Karen
 2 Black’s claims in the above-captioned matter filed by the parties seeking the dismissal of
 3 Plaintiff Karen Black’s claims. The Court GRANTS the Stipulation.
 4        Accordingly, IT IS ORDERED:
 5        1. The Stipulation of Dismissal of Plaintiff Karen Black’s Claims With Prejudice is
 6           is GRANTED.
 7        2. Each party is to bear their own fees and costs.
 8 IT IS SO ORDERED.
 9
10
     DATED: June 17, 2021.
11                                               Hon. Dale S. Fischer
12                                               United States District Judge
                                                 Central District of California
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       2
                    ORDER GRANTING STIPULATION OF DISMISSAL
